Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 23, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00705-CV



              IN RE EXXON MOBIL CORPORATION, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-52989

                         MEMORANDUM OPINION

      On October 16, 2020, relator Exxon Mobil Corporation filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.22; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Daryl
Moore, presiding judge of the 333rd District Court of Harris County, to vacate his
October 15, 2020 order (1) denying relator’s motion to enforce notices of depositions
and subpoenas served on nonparty medical providers; and (2) granting real parties
interest’s and nonparty medical providers’ motions for protection in the underlying
personal injury case.

      Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. We also deny relator’s motion for stay.


                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer. (Justice Jewell would
grant the requested stay and request a response from real parties in interest.)




                                         2